DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KRUGER (US 2015/0312678).
Regarding claim 1, KRUGER does teach an acoustic signal processing device (title abstract teach using “HIGHER ORDER AMBISONICS PRESENTATION”, which according to ¶ 0002 sentence 1:  “Higher Order Ambisonics (HOA) is a representation of the acoustic” (involves acoustic signal processing) “pressure of a sound field within the vicinity of the origin of a virtual coordinate system in the three dimensional space”; ¶ 0015 last sentence: “Apparatus that utilizes this method” (associated device and methods)), 
that calculates a signal waveform that a microphone receives when at least one of a sound source and the microphone is moving (¶ 0045: “The a-priori probability function” (a signal waveform) “is based on a simplified sound source movement” (associated with sound source moving) “prediction model”; ¶ 0004: “HOA” (“HOA” which is based on the “probability function” (Abstract lines 3-7)) “is based on the description of the complex amplitudes of the air pressure for individual angular wave” (describes a signal waveform) “numbers for positions in the vicinity of a desired listener” (to be received at e.g. a microphone) “position”)
 the acoustic signal processing device comprising:
a coefficient calculation unit configured to model a steering coefficient g km representing how much an amplitude of a sound source signal emitted at an mth discrete time, where m is an integer between 1 and M and M is a length of the sound source signal, is transferred to an amplitude of a signal that the microphone receives at a kth discrete time, where k is an integer between 1 and K and K is a length of a recording signal, (¶ 0070: “The values P PRIO (l, Ωq), q=1, …, Q, of the a-priori probability function P PRIO (l) are computed in step/stage 37 from the dominant sound source directions Ω DOM, d (l-1), d=1, …, D, in the (l-1)-th time frame, which are contained in the matrix A Ω (l-1), and from the dominant sound source movement angles θ d (l-1), d=1, …, D” (“P PRIO (l, Ωq)” gives a “probability” (“complex amplitudes” (¶ 0004) or steering coefficient) determined at time index “l” (sound received at reception device at index k for a reception period between “l-1” (1) and “l” (k length of reception and/or recording))) and attributed to “sound source directions Ω DOM, d (l-1)” (an emission at “l-1” (an m discrete time)), furthermore according to ¶ 0050: “It is assumed that only the d-th sound source” “of a total of D sound sources is tracked. It is further assumed that an estimate of Ω DOM, d (l-1) of its direction at time frame l-1 is available and additionally an estimate of its movement angle θ d (l-1) covered between time frames l-2 and l-1” (duration length “l-2” (1)  to “l-1”(M) is the duration length of sound source signal being emitted)),
using N-order Fourier series expansion where N is an integer of 1 or more (¶ 0070 line 11+: “P PRO, SINGLE Ω DOM,d (l) (Ω q)= kd(l-1)/O.sinh(kd(l-1)) exp{kd(l-1).cos (θ q,d)} “ (a Fourier expansion with N=1 in the angle θ))
and ; 
and a recording signal calculation unit configured to calculate the signal waveform that the microphone receives using the modeled steering coefficient gk.m.( (¶ 0045: “The a-priori probability function” (i.e. “P PRIO (l, Ωq)” (steering function), is also a signal waveform) “is based on a simplified sound source movement”  “prediction model”; i.e., ¶ 0004: “HOA” (“HOA” which is based on the “probability function” (Abstract lines 3-7), where the “probability function” (steering coefficient)) “is based on the description of the complex amplitudes of the air pressure for individual angular wave” (describes a signal waveform) “numbers for positions in the vicinity of a desired listener” (to be received at e.g. a microphone) “position”)).

Regarding claim 5, KRUGER does teach an acoustic signal processing method (title abstract teach using “HIGHER ORDER AMBISONICS PRESENTATION”, which according to ¶ 0002 sentence 1:  “Higher Order Ambisonics (HOA) is a representation of the acoustic” (involves acoustic signal processing) “pressure of a sound field within the vicinity of the origin of a virtual coordinate system in the three dimensional space”; ¶ 0015 last sentence: “Apparatus that utilizes this method” (associated device and methods)), 
that calculates a signal waveform that a microphone receives when at least one of a sound source and the microphone is moving (¶ 0045: “The a-priori probability function” (a signal waveform) “is based on a simplified sound source movement” (associated with sound source moving) “prediction model”; ¶ 0004: “HOA” (“HOA” which is based on the “probability function” (Abstract lines 3-7)) “is based on the description of the complex amplitudes of the air pressure for individual angular wave” (describes a signal waveform) “numbers for positions in the vicinity of a desired listener” (to be received at e.g. a microphone) “position”)
 the acoustic signal processing method comprising:
a coefficient calculation process in which a coefficient calculation unit models a steering coefficient g km representing how much an amplitude of a sound source signal emitted at an mth discrete time, where m is an integer between 1 and M and M is a length of the sound source signal, is transferred to an amplitude of a signal that the microphone receives at a kth discrete time, where k is an integer between 1 and K and K is a length of a recording signal, (¶ 0070: “The values P PRIO (l, Ωq), q=1, …, Q, of the a-priori probability function P PRIO (l) are computed in step/stage 37 from the dominant sound source directions Ω DOM, d (l-1), d=1, …, D, in the (l-1)-th time frame, which are contained in the matrix A Ω (l-1), and from the dominant sound source movement angles θ d (l-1), d=1, …, D” (“P PRIO (l, Ωq)” gives a “probability” (“complex amplitudes” (¶ 0004) or steering coefficient) determined at time index “l” (sound received at reception device at index k for a reception period between “l-1” (1) and “l” (k length of reception and/or recording))) and attributed to “sound source directions Ω DOM, d (l-1)” (an emission at “l-1” (an m discrete time)), furthermore according to ¶ 0050: “It is assumed that only the d-th sound source” “of a total of D sound sources is tracked. It is further assumed that an estimate of Ω DOM, d (l-1) of its direction at time frame l-1 is available and additionally an estimate of its movement angle θ d (l-1) covered between time frames l-2 and l-1” (duration length “l-2” (1)  to “l-1”(M) is the duration length of sound source signal being emitted)),
using N-order Fourier series expansion where N is an integer of 1 or more (¶ 0070 line 11+: “P PRO, SINGLE Ω DOM,d (l) (Ω q)= kd(l-1)/O.sinh(kd(l-1)) exp{kd(l-1).cos (θ q,d)} “ (a Fourier expansion with N=1 in the angle θ))
and ; 
and a recording signal calculation process in which a recording signal calculation unit calculates the signal waveform that the microphone receives using the modeled steering coefficient gk.m.( (¶ 0045: “The a-priori probability function” (i.e. “P PRIO (l, Ωq)” (steering function), is also a signal waveform) “is based on a simplified sound source movement”  “prediction model”; i.e., ¶ 0004: “HOA” (“HOA” which is based on the “probability function” (Abstract lines 3-7), where the “probability function” (steering coefficient)) “is based on the description of the complex amplitudes of the air pressure for individual angular wave” (describes a signal waveform) “numbers for positions in the vicinity of a desired listener” (to be received at e.g. a microphone) “position”)).

Regarding claim 6, KRUGER does teach a non-transitory computer-readable storage medium that stores a program (¶ 0078: “The overall procedure for the computation of all dominant directions is summarised by the following program” (a program responsible for carrying out the steps of the invention which requires program being stored in a storage medium); ¶ 0089: “The inventive processing can be carried out by a single processor or electronic circuit, or by several processors or electronic circuits operating in parallel and/or operating on different parts of the inventive processing”)
causing a computer for an acoustic signal processing device (title abstract teach using “HIGHER ORDER AMBISONICS PRESENTATION”, which according to ¶ 0002 sentence 1:  “Higher Order Ambisonics (HOA) is a representation of the acoustic” (involves acoustic signal processing) “pressure of a sound field within the vicinity of the origin of a virtual coordinate system in the three dimensional space”), 
that calculates a signal waveform that a microphone receives when at least one of a sound source and the microphone is moving (¶ 0045: “The a-priori probability function” (a signal waveform) “is based on a simplified sound source movement” (associated with sound source moving) “prediction model”; ¶ 0004: “HOA” (“HOA” which is based on the “probability function” (Abstract lines 3-7)) “is based on the description of the complex amplitudes of the air pressure for individual angular wave” (describes a signal waveform) “numbers for positions in the vicinity of a desired listener” (to be received at e.g. a microphone) “position”)
 to execute:
a coefficient calculation process of modeling a steering coefficient g km representing how much an amplitude of a sound source signal emitted at an mth discrete time, where m is an integer between 1 and M and M is a length of the sound source signal, is transferred to an amplitude of a signal that the microphone receives at a kth discrete time, where k is an integer between 1 and K and K is a length of a recording signal, (¶ 0070: “The values P PRIO (l, Ωq), q=1, …, Q, of the a-priori probability function P PRIO (l) are computed in step/stage 37 from the dominant sound source directions Ω DOM, d (l-1), d=1, …, D, in the (l-1)-th time frame, which are contained in the matrix A Ω (l-1), and from the dominant sound source movement angles θ d (l-1), d=1, …, D” (“P PRIO (l, Ωq)” gives a “probability” (“complex amplitudes” (¶ 0004) or steering coefficient) determined at time index “l” (sound received at reception device at index k for a reception period between “l-1” (1) and “l” (k length of reception and/or recording))) and attributed to “sound source directions Ω DOM, d (l-1)” (an emission at “l-1” (an m discrete time)), furthermore according to ¶ 0050: “It is assumed that only the d-th sound source” “of a total of D sound sources is tracked. It is further assumed that an estimate of Ω DOM, d (l-1) of its direction at time frame l-1 is available and additionally an estimate of its movement angle θ d (l-1) covered between time frames l-2 and l-1” (duration length “l-2” (1)  to “l-1”(M) is the duration length of sound source signal being emitted)),
using N-order Fourier series expansion where N is an integer of 1 or more (¶ 0070 line 11+: “P PRO, SINGLE Ω DOM,d (l) (Ω q)= kd(l-1)/O.sinh(kd(l-1)) exp{kd(l-1).cos (θ q,d)} “ (a Fourier expansion with N=1 in the angle θ))
and ; 
and a recording signal calculation unit configured to calculate the signal waveform that the microphone receives using the modeled steering coefficient gk.m.( (¶ 0045: “The a-priori probability function” (i.e. “P PRIO (l, Ωq)” (steering function), is also a signal waveform) “is based on a simplified sound source movement”  “prediction model”; i.e., ¶ 0004: “HOA” (“HOA” which is based on the “probability function” (Abstract lines 3-7), where the “probability function” (steering coefficient)) “is based on the description of the complex amplitudes of the air pressure for individual angular wave” (describes a signal waveform) “numbers for positions in the vicinity of a desired listener” (to be received at e.g. a microphone) “position”)).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of copending Application No. 16/809,050 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
16/810,288
2. The acoustic signal processing device according to claim 1, wherein k represents a discrete time defined through discretization, θk represents an angle between the sound source and the microphone at the discrete time, exp(inθk) is an nth-order Fourier basis functions, and cnm is Fourier coefficients,

the acoustic signal processing device further comprises a storage unit configured to store the Fourier basis function, and

the coefficient calculation unit is configured to calculate the steering coefficient gk.m using the following equation:
g k,m=∑cn,m exp(inθk)


3. The acoustic signal processing device according to claim 2, wherein the recording signal calculation unit is configured to calculate a recording waveform y that the microphone receives by multiplying a matrix of the Fourier basis functions of K rows  and 2N+1 columns by a matrix of the Fourier coefficients of 2N+1 rows and M columns.

4. The acoustic signal processing device according to claim 2, wherein the recording signal calculation unit is configured to select N such that (M+K)(2N+1) is less than (MxK).


16/809,050
2. The CNN processing device according to claim 1, wherein exp(inθk) is an n-order Fourier base function, θk (k is an integer between 1 and K and K is the number of kernels) corresponds to an element having periodicity in filter coefficients of the CNN, Cn,m is a Fourier coefficient, and the element g is gkm (m is an integer between 1 and M and M is a total number of pixels of the kernels), and wherein the convolution operation unit calculates the element gkm in the CNN using the following Equation. 






gk,m=∑cn,m exp(inθk)


3. The CNN processing device according to claim 2, wherein the convolution operation unit calculates an image Y after the convolution operation by multiplying a matrix of the Fourier base function having K rows and (2N+1) columns by a matrix of the Fourier coefficients having (2N+1) rows and M columns.



4. The CNN processing device according to claim 2, wherein the convolution operation 5 unit selects N for which (M+K)(2N+1) is smaller than (M x K).

“every limitation in the instant application claims 2-4 are taught in the conflicting application claim(s) 2-4 and therefore the instant application claim is obvious in view of the conflicting claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982)”

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4 of U.S. Patent No. 10,966,024. Although the claims at issue are not identical, they are not patentably distinct from each other because:



16/810,288
2. The acoustic signal processing device according to claim 1, wherein k represents a discrete time defined through discretization, θk represents an angle between the sound source and the microphone at the discrete time, exp(inθk) is an nth-order Fourier basis functions, and cnm is Fourier coefficients,

the acoustic signal processing device further comprises a storage unit configured to store the Fourier basis function, and
the coefficient calculation unit is configured to calculate the steering coefficient gk.m using the following equation:
g k,m=∑cn,m exp(inθk)





3. The acoustic signal processing device according to claim 2, wherein the recording signal calculation unit is configured to calculate a recording waveform y that the microphone receives by multiplying a matrix of the Fourier basis functions of K rows  and 2N+1 columns by a matrix of the Fourier coefficients of 2N+1 rows and M columns.

4. The acoustic signal processing device according to claim 2, wherein the recording signal calculation unit is configured to select N such that (M+K)(2N+1) is less than (MxK).

10,966,024
2. (Currently Amended) The sound source localization device according to claim 1, further comprising a storage unit that stores a Fourier base function,
wherein  m represents an order of the microphone, θk represents a discrete direction, exp(inθk) is a Fourier base function of an n-th order for an angle θ, and Cnm is a Fourier coefficient, and
wherein the sound source localization unit performs sound source localization using a beam forming method and calculates a steering coefficient Gm(θk) of the steering vector using the following  Equation

Gm(θk)=∑Cnmexp(inθk)

wherein m is an integer between “1” to M, and k is an integer from “1” to K. 




3. (Original) The sound source localization device according to claim 2, wherein the sound source localization unit calculates a beam forming output Y by multiplying a matrix of the Fourier base function having K rows and (2N+1) columns by a matrix of the Fourier coefficients having (2N+1) rows and M columns.

4. (Original) Tne sound source localization device according to claim 2, wherein the sound source localization unit selects N for which (M+K)(2N+1) is smaller than (M x K).

“every limitation in the instant application claims 2-4 are taught in the conflicting application claim(s) 2-4 and therefore the instant application claim is obvious in view of the conflicting claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982)”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
June 29th 2022.